72 Cal. Rptr. 3d 622 (2008)
177 P.3d 231
W. (Nolan) on H.C.
No. S159524.
Supreme Court of California.
February 13, 2008.
Petition for review granted; issues limited (civil case).
The petition for review is granted. The issues to be briefed and argued are limited to the following:
(1) Did the juvenile court have the authority to order the minor's mother to participate in a substance abuse program as part of her reunification plan?
(2) Did Welfare and Institutions Code section 213 authorize the juvenile court to hold her in contempt and incarcerate her for failing to comply with that component of the reunification plan?
GEORGE, C.J., and KENNARD, WERDEGAR, MORENO, and CORRIGAN, JJ., concur.